Citation Nr: 1003306	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	M. Scott Kidd, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and his Brother


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to January 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In October 2009, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran has been diagnosed with PTSD that has been 
linked to a corroborated in-service stressor.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
service connection for PTSD is established.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran and his representative contend that his currently 
diagnosed PTSD either had its onset in service or is 
etiologically linked to his service.  Because the claim for 
service connection on appeal is being granted, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non- 
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Likewise, if 
the evidence establishes that PTSD was diagnosed during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997))(also 
amended by 74 Fed. Reg. 14,491-14,492 (2009))(effective 
October 29, 2008).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, VA treatment records, dating from May 2006, 
indicate ongoing treatment for a psychiatric disorder, 
variously diagnosed as major depression, adjustment disorder, 
rule out schizophrenia versus schizoaffective disorder, 
somatoform disorder and rule out PTSD.  The Veteran was first 
diagnosed with rule out PTSD as early as May 2006 and with 
PTSD as early as March 2007.  The March 2007 VA psychiatry 
psychotherapy individual note, conducted by a psychologist, 
shows a diagnosis of PTSD, which the examiner etiologically 
links, in part, to the Veteran's reported in-service stressor 
of having been sexually assaulted.  The VA examiner noted 
that the Veteran reported mental and physical abuse as a 
child, but not sexual abuse.  Likewise, June and August 2009 
VA treatment records, note the Veteran's history and show 
assessments of PTSD with secondary depression, probably due 
to being sexually assaulted in the military.  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the competent medical evidence of record supports a current 
PTSD diagnosis.  Thus, the remaining issue for service 
connection purposes is whether there is credible evidence 
that the claimed in-service stressor actually occurred.  

The Veteran contends that he has PTSD as a result of an in-
service sexual assault.  His service treatment records show 
no relevant complaints, findings, treatment or diagnoses.  
His December 1975 separation examination report shows that a 
psychiatric evaluation was normal.  

Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  If the VA determines that the Veteran engaged in 
combat with the enemy or was a POW and the alleged stressor 
is combat or POW related, then the Veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the Veteran did not 
engage in combat with the enemy or was a POW, or that the 
Veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
Veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2009).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1R, Part IV, Subpart ii, Section 
D, Chapter 17, which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  (The Board notes that the 
aforementioned are the current provisions related to PTSD 
claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of assault, development of alternate sources 
for information is critical.  There is provided an extensive 
list of alternative sources competent to provide credible 
evidence that may support the conclusion that the event 
occurred, to include medical records, military or civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals.  Id.  In addition, 38 C.F.R. 
§ 3.304(f)(3) provides that behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor.  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Based on the Veteran's military records, the Board finds that 
he did not engage in combat.  Indeed, the Veteran does not 
contend that he engaged in combat.  Through reviewing the 
Veteran's VA treatment records, as well as his written 
statements and testimony, the Board notes that the Veteran 
alleges being sexually assaulted in early 1971 while on leave 
in Hong Kong.  

Initially, the Veteran's service personnel records show that 
he did receive non-judicial punishment in May 1975 for 
dereliction of duty and was demoted in rank.  Prior to that 
date, there is no indication of any personnel issues.  This 
evidence is somewhat suggestive of a behavior change, 
although it is several years following the alleged incident.  
However, the Veteran's brother has submitted a notarized 
statement and testimony indicating that the Veteran confided 
the circumstances of the sexual assault to him when the 
Veteran returned home on leave sometime in the early 1970s.  
The brother testified and wrote in his statement that he 
advised the Veteran to forget about the assault and move on.  
While the foregoing evidence does not corroborate every 
detail of the Veteran's alleged stressor, the Board finds 
that the evidence appears consistent with his assertions.  
Moreover, corroboration of every detail of a claimed stressor 
is not required.  See Pentecost v. Principi, 16 Vet. App.124 
(2002); Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997) 
(detailed corroboration of physical proximity to, or 
firsthand experience with, the alleged stressors is not 
required in order to establish that the stressors actually 
occurred).  The Board notes that there is nothing in the 
record that specifically contradicts the Veteran's account of 
events in service.  The Board also finds the Veteran's and 
his brother's testimony to be credible as they are competent 
to give evidence about what they experienced.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses). Therefore, considered in the aggregate and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that the occurrence of the alleged in-service stressor is 
established.  38 C.F.R. § 3.304(f).  Accordingly, based on 
the totality of the evidence, and resolving all reasonable 
doubt in his favor, service connection for PTSD is warranted.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is granted.



REMAND

In this case, the Board finds that additional development is 
required with respect to the Veteran's claim of service 
connection for depression.  VA is required to provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).

The June and August 2009 VA treatment records, note the 
treating psychologist's opinion that the Veteran has PTSD and 
secondary depression.  The psychologist opined that the 
Veteran's psychiatric disability was probably due to being 
sexually assaulted in the military.  However, the examiner 
did not address whether the Veteran's depression is merely a 
symptom of his service-connected PTSD or whether it is a 
separately diagnosed disability that may have been 
proximately caused by or aggravated by his service-connected 
PTSD.  There is no indication that the psychologist had the 
opportunity to review the Veteran's claims file or his 
treatment records in rendering his opinion and he offers no 
rationale for his opinion.  The Board therefore finds that 
the Veteran should be afforded a VA psychiatric examination 
to determine the nature, extent and etiology of any diagnosed 
depression, if found to be present, and to specifically 
determine if the Veteran's service-connected PTSD either 
causes or aggravates his current depression.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to undergo a VA psychiatric examination by 
a physician with appropriate expertise to 
determine the nature, extent and etiology 
of the Veteran's depression, if found to 
be present.  All indicated studies should 
be performed, to include psychological 
testing if appropriate, and all findings 
should be reported in detail.  The 
Veteran's claims file, including a copy of 
this remand, must be made available to and 
reviewed by the examiner.  Based on the 
medical findings and a review of the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has 
diagnosed depression as a result of his 
service or any incident therein, or 
whether it is at least as likely as not 
that the Veteran's depression is causally 
related to or aggravated by his service-
connected PTSD.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions should 
be clearly set forth.  If the examiner is 
unable to give an opinion without 
resorting to speculation, the report 
should so state.  

The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


